EXHIBIT SECOND SUPPLEMENTAL INDENTURE SECOND SUPPLEMENTAL INDENTURE, dated as of July 20, 2009 (the “Supplemental Indenture”), among Massey Energy Company, a Delaware corporation, as issuer (the “Issuer”), the Guarantors (as defined in the Indenture (defined below)), West Kentucky Energy Company, a Kentucky corporation (the “New Subsidiary”), and Wilmington Trust Company, as trustee (the “Trustee”). W I T N E S S E T H WHEREAS, the Issuer, the Guarantors and the Trustee executed that certain Senior Indenture (the “Base Indenture”), dated as of August 12, 2008, as supplemented by that First Supplemental Indenture, dated the same date, each by and among the Issuer, the Guarantors (defined therein) and the Trustee (together with the Base Indenture and as amended and supplemented, the “Indenture”), providing for the issuance of the 3.25% Convertible Senior Notes due 2015 in the principal amount of up to Six Hundred Ninety Million and 00/100 Dollars ($690,000,000). WHEREAS, the New Subsidiary was incorporated in the State of Kentucky on June 5, 2009. WHEREAS, Sidney Coal Company,
